Citation Nr: 0735515	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-06 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in James A. 
Haley Veteran's Hospital


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at a non-VA medical facility on February 10, 2004.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in April 2004 of the 
Department of Veterans Affairs (VA) Hospital in Tampa, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran seeks payment or reimbursement for private 
medical expenses incurred at Palm Bay Community Hospital in 
Palm Bay Florida on February 10, 2004.  The veteran asserts 
that the treatment he received at that facility was on an 
emergent basis and that a VA medical facility was not 
available to him at the time. 

The agency of original jurisdiction (AOJ) denied the claim on 
grounds that a VA facility was available.  The factual 
foundation for the decision reached by the AOJ needs further 
evidentiary development. 

Accordingly, under the duty to assist, the case is REMANDED 
for the following action.

1. Document whether a VA medical facility 
was feasibly available to include the 
distance between the VA medical facility 
and the Palm Bay Community Hospital in 
Palm Bay Florida and whether the VA 
medical facility was capable of treating 
on an emergent basis a patient with chest 
pains. 

2. Arrange for the medical records of the 
veteran's emergent care at the Palm Bay 
Community Hospital in Palm Bay Florida on 
February 10, 2004, to be reviewed by a VA 
health-care professional to determine: 

a). Whether chest pain is a 
condition a prudent person would 
have reasonably expected that delay 
in seeking immediate medical 
attention would have been hazardous 
to life or health; and, 

b). Whether an attempt to use the 
nearest VA facility would not have 
been considered reasonable by a 
prudent person. 

3. Address the following criteria in 38 
C.F.R. § 17.1002.  

a). Was the veteran enrolled in the 
VA health care system and had he 
received medical services within the 
24-month period prior to the 
emergency treatment? 

b). Is the veteran financially 
liable for the treatment?

c). Does the veteran have any other 
coverage under a health-plan 
contract for emergency treatment?

d). Does the veteran have 
contractual or legal recourse 
against a third party that could 
reasonably be pursued for the 
purpose of extinguishing, in whole 
or in part, the veteran's liability 
to the provider? 

e). Is the veteran eligible for 
reimbursement under 38 U.S.C.A. § 
1728 for the emergency treatment 
provided?

4. After the development requested has 
been completed, adjudicate the claim.  If 
the decision remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



